849 F.2d 609
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Calvin W. OLIVE, Plaintiff-Appellant,v.SEARS, ROEBUCK AND COMPANY, Defendant-Appellee.
No. 87-6353.
United States Court of Appeals, Sixth Circuit.
June 15, 1988.

Before BOYCE F. MARTIN, Jr., MILBURN and RALPH B. GUY, Jr., Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  An examination of the record in this case indicates that oral argument is unnecessary.  Fed.R.App.P. 34(a).


2
Calvin W. Olive sought declaratory and injunctive relief, and reinstatement and money damages against his former employer, Sears, Roebuck and Company, alleging that he was discharged because of his age.  He began his employment with Sears, Roebuck in 1965.  On October 24, 1980, he was informed that because of excessive absenteeism he would be required to present a medical excuse for every absence from his work.  On May 28, 1982, he was advised that he was discharged by Sears, Roebuck for failing to follow this instruction.  At the time he was 46 years old.  His complaint with the Equal Employment Opportunity Commission was not pursued, and the complaint in the district court was filed on May 24, 1985.  The issue to be resolved is whether or not the statute of limitations had expired on his claim.  Unless there is a showing of willful violation under the Age Discrimination Employment Act, the statute of limitations is two years.  A review of this record indicates that there is sufficient evidence in the record to support the district court's conclusion that the discharge was not willful.


3
The judgment of the district court is affirmed.